Opinion filed August 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00181-CV
                                                    __________
 
                                VICTOR
R. GONZALES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 358th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. D-25,991
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Victor
R. Gonzales has filed a pro se notice of appeal relating to an “ex parte
withdrawal notification” authorizing the garnishment of his inmate trust
account.  Upon reviewing the documents filed in this court, we wrote appellant
and informed him that it did not appear that a final, appealable order had been
entered.  We requested that appellant respond and show grounds to continue this
appeal.  See Tex. R. App. P.
42.3.  Appellant has responded to our letter, but his response does not show
grounds to continue this appeal.  He asserts that he has had no meaningful
opportunity to be heard to dispute the costs imposed against him.  
Unless
specifically authorized by statute, appeals may be taken only from final
judgments.  Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har‑Con Corp., 39 S.W.3d 191 (Tex.
2001).  A notice or order to withdraw funds is not a final, appealable order.  See
Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal
order” is actually a notification from the court, not an order); Ramirez v.
State, 318 S.W.3d 906 (Tex. App.—Waco 2010, no pet.).  The documents on
file in this court show that the trial court has not acted on any
post-notification motion, such as a motion to strike the order to withdraw
inmate funds.  An order ruling on such a motion would be appealable.  See Harrell,
286 S.W.3d 315.  No appealable order has been entered in this case.  
Consequently,
we dismiss this appeal for want of jurisdiction.  
 

                                                                                    PER
CURIAM
 
August 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.